Andrews, C. J.
A cause is not to be erased from the docket unless the want of jurisdiction appears plainly on the face of the record. James v. Morgan, 36 Conn. 348, 351; Wickwire v. State, 19 id. 477, 484; Saunders v. Denison, 20 id. 521, 525; Camp v. Stevens, 45 id. 92, 95.
The Superior Court has jurisdiction generally of appeals from the doings of the railroad commissioners in respect to grade crossings. General Statutes, §§ 3425, 3491; Public Acts of 1889, Chap. 213; id., Chap. 220, § 6.
The rule for jurisdiction is that nothing shall be intended to be out of the jurisdiction of a Superior Court but that which specially appears to be so; and on the contrary nothing shall be within the jurisdiction of an inferior court but that which is expressly so alleged. Peacock v. Bell, 1 Saund. 74 b; Winford v. Powell, 2 Ld. Raym. 1310; Stanian v. Davies, ibid. 795.
There is nothing on the face of the record, so far as we are able to discover, that discloses any want of jurisdiction in the Superior Court to act upon the matter set forth in the complaint. Indeed, the brief of the appellee in this court does not make any such claim. The brief says that the petitions referred to in paragraphs 6 and 10 in the appellants’ complaint, were brought under the authority of a Special Act passed in 1895, (12 Special Laws, 416) being an act “Providing for the Abolition of Grade Crossings in Bridgeport,” which provided that the “decision of the railroad commissioners upon all questions of the plans or methods of abolishing said grade crossings shall be final and *329conclusive upon all parties concerned,” and claims that therefore the Superior Court had no jurisdiction over the subject-matter alleged in the record.
The fatal defect in this argument is that the matters which it relies on to show the want of jurisdiction, do not appear in the record. It is new matter which could only be brought upon the record by some issuable averment. For the purpose of a motion to erase from the docket the court could not have any knowledge of this matter, as the record then stood.
There is error, and the cause should be restored to the docket.
In this opinion the other judges concurred.